Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
	The below patentability analysis will provide one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office has applied the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification were not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Status of Claims
	Claims 2-13 and 15-20 were previously presented.  Claims 1, 14 and 21 are currently amended.  Claims 1-21 are pending and have been fully considered.  Claims 1-13 and 16-21 are drawn to an apparatus.  Claims 14 and 15 are directed to a method.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  At this juncture, Examiner withdraws, modifies or clarifies one or more of the previous Office action’s (OA) (i.e, 35 USC §112 and §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.
Response to Amendment
In their reply dated October 11, 2021, Applicant made claim amendments to address one or more rejections, statements and claim interpretations of the prior Office Action (OA) and to potentially advance prosecution.  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies one or more of new objections, claim interpretations, and grounds of rejections in this OA.
Claim Interpretation
Claims 1-13 and 16-21 are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
In the patentability analysis of these apparatus claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).

According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
With respect to the method claims (claims 14 and 15), if a prior art device, in its normal and usual operation necessarily performs a manipulative step, act, or the method claimed, then Examiner will consider the particular manipulative step or act to be disclosed by the prior art device.  That is, when the prior art device is the same as a device described in Applicant’s specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  MPEP §2112.02.
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Examiner interprets limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
Claim Objections
Claim 1-13 and 16-20 are objected to because of the following informalities:  The formatting or grammatical structure in claim 1 is a bit awkward and make the claim more difficult to read.  For example, it does not contain semicolons and colons in the same manner as claim 21.  Claim 4 is missing ‘according to’ or ‘of’ after apparatus.
Claims 2-13 and 16-20 depend on claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Alternatively or in addition, claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
In claims 1, 14 and 21, it is unclear if ‘at least 50%’ is referring to a volume or weight percentage. The answer is not clear from the specification.  
For these claims, the meaning of a transport screw with “an open center” is also unclear in the context of the claim language.  The specification, on page 3, mentions an open center of at least one screw allows an unobstructed flow of the slurry or at least the liquid in the slurry through the center of the respective pipe.  However, the pipe is separate from the screw so the relationship between an open screw and unobstructed flow in the pipe is unclear, if the screw is configured to carry the slurry, where the slurry likely passes on the outer porter of the screw.  Moreover, Fig. 2 does not show an open center for the transport screw and thus does not clarify the relationship, such as the claimed path of the slurry or water.  
Claim 14 recites “converting at least a part of the organic components . . ..” but does not state what the components slurry is converted to.
Claim 21 states: “a heat exchanger to bring the water in the slurry in a supercritical state. . . ”  The meaning of bring the water  . . .in a supercritical state is unclear.  Is the water already in a supercritical state or is the heat exchanger intended to heat the water to a supercritical state?
Claims 2-13 and 15-20 depend on claims 1 and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
s 1-9, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNeff et al. (US2014011595) in view of Hiraki et al. (JP2004313936) (each of record).
Regarding claims 1-5, 7-9, 14, 16, 17 and 19, McNeff et al. (McNeff) discloses an apparatus for processing a slurry containing organic components, having a water content of at least 50%, (Abstract, Figs. 1-3, claim 2; where the slurry, its components and its water content is an intended use or a material worked upon by the apparatus) comprising:
a heat exchanger 112 configured to heat the slurry ([0066], [0067], [0112], where the pre-heater can be a heat exchanger) and 
a reactor 114 comprising one or more pipes and configured to receive the heated slurry and convert at least a part of the organic components in the slurry, 
wherein at least one transport screw 208 is accommodated in the one or more pipes of the reactor ([0069]).
Therefore, McNeff discloses the claimed invention, except wherein the transport screw has an open center, wherein the open center of the at least one transport screw provides an unobstructed path for the slurry or at least the water in the slurry to flow through the respective pipe.
Hiraki et al. (Hiraki) discloses an analogous apparatus for processing a slurry containing organic components (Abstract, Figs. 1 and 2), comprising a heater 41 configured to heat the slurry and a reactor configured to convert at least a part of the organic components in the slurry ([0001]).  The reactors 21, 21a and 21b are pipes that include transport screws 51, 52 and 53, where 51 is a spiral wire with an open center ([0016] or p. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one transport means for another and to 
Additional Disclosures Included: Claim 14: Claim 14 is an independent method claim but includes many of the same major elements recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
Therefore, regarding claim 14, McNeff and Hiraki combined discloses a method of processing a slurry containing organic components having a water content of at least 50% (McNeff, Abstract; claim 2), comprising: 
increasing a pressure and a temperature of the slurry to bring water in the slurry to a supercritical state (McNeff, [0009]); 
converting at least a part of the organic components in the pressurized and heated slurry in a reactor (McNeff, [0034]-[0036], [0044], [0048], [0055], [0066], [0137]) having a pipe with a screw having an open center (Hiraki, Fig. 1, 51; claim 1 analysis); and 
transporting solids settling from the slurry through the pipe by the screw (Hiraki, p. 4, [0016], ref. 51; claim 1 analysis, where the screw is a transport means and thus designed to transport solids that may settle from the slurry), 
wherein the open center of the screw provides an unobstructed path for the slurry or at least the water in the slurry to flow through the pipe (claim 1 analysis); Claim 2: The heat exchanger and the reactor each comprise one or more pipes and a heat exchanger transport screw is accommodated in at least one pipe of the heat exchanger (Hiraki discloses a preheater and Claim 3: A transport screw is accommodated in all the pipes of the heat exchanger and of the reactor (it would have been obvious that if one pipe readily accommodates the transport screw, it can be accommodated in all pipes of the heat exchanger and of the reactor, by design choice); Claim 4: The at least one transport screw in the reactor comprises a plurality of screws, and wherein some screws each have an open center (it would have been obvious to duplicate the parts with the predictable result of providing additional preheating and transmission of the slurry. MPEP 2144.04(Vl)(B); Claim 5: The at least one transport screw in the reactor comprises a helical element (Hiraki, Fig. 1, where 51 is a spiral wire or helix); Claim 7: The at least one transport screw in the reactor includes a catalyst (McNeff, [0072]); Claim 8: The apparatus comprises at least one motor configured to drive the at least one transport screw in the reactor (McNeff, [0069], ref. 202; Hiraki, Fig. 1, ref. 26); Claim 9: The apparatus comprises a high pressure zone, encompassing at least the reactor and the heat exchanger, wherein the at least one motor is located outside the high pressure zone (a high pressure zone is a functional rather than structural characteristic; however, in operation, Hiraki’s motor 26 is located outside of the high pressure zone of the tube); Claim 16: The at least one transport screw comprises a plurality of screws, each screw having an open center (additional transport screws would have the predictable result of providing additional preheating and transmission of the slurry; moreover, the mere duplication of a part is not patentably significant unless it produces new and unexpected results; MPEP 2144.04(Vl)(B)); Claim 17: The at least one transport screw comprises a plurality of screws, each screw having a helical element (see claims 5 and 16 combined analysis); and Claim 19:  
Regarding claims 6 and 18, McNeff and Hiraki combined discloses the apparatus according to claim 5, except wherein the at least one transport screw in the reactor comprises a screw ribbon.  
However, a ribbon is a flattened wire which is a shape alteration.  It would have been obvious to change the shape to provide the provide the predictable result of acting as effective transport means having excellent strength.  Additionally, shape differences are not patentably significant unless there is persuasive evidence that the new shape configuration is significant. MPEP 2144.04(IV)(B).
Additional Disclosure Included: Claim 18: The at least one transport screw comprises a plurality of screws, each screw comprising a screw ribbon (claims 6, 16 and 17 analyses).

Regarding claims 12 and 20, McNeff and Hiraki combined disclose the apparatus according to claim 1, except wherein an outer diameter of the at least one transport screw in the reactor is in a range from 0% to 15% smaller than an inner diameter of a pipe in which the at least one transport screw is accommodated.
However, Hiraki allows a gap between the transfer screw and the inside of the pipe which allows emplacement of the tip of a temperature sensor while still effectively transporting the slurry (Hiraki, p. 4).  
Thus, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have found it obvious to choose an appropriate gap and to optimize such gap to provide effective slurry transport.
Additional Disclosure Included: Claim 20: The at least one transport screw comprises a plurality of screws (Hiraki discloses several screws), and wherein an outer diameter of each screw is in a range from 0% to 15% smaller than an inner diameter of a pipe in which each screw is accommodated (claim 12 analysis).

Regarding claim 15, McNeff and Hiraki combined disclose the method according to claim 14, wherein increasing the pressure and temperature is carried out in a transport pipe (claim 1 analysis) except wherein the slurry is transported through the transport pipe by a second screw accommodated in the transport pipe.
However, Hiraki does disclose multiple transport screws in the preheater-reactor combination.  As such, it would have been obvious to use a second screw in the transport pipe to improve transport, if deemed necessary.  Such improved transport would be an expected result.  Since a screw already exists, this second screw amounts to the mere duplication of parts with little patentable significance unless a new and unexpected result is produced. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McNeff et al. (US2014011595) in view of Hiraki et al. (JP2004313936), further in view of Ahring et al. (US20020192774) (of record).
Regarding claim 10, McNeff and Hiraki combined discloses the apparatus according to claim 9, except wherein the high pressure zone is sealed and the at least one motor is magnetically coupled to the at least one transport screw in the reactor.  
Ahring et al. (Ahring) discloses a reactor for providing wet oxidation of organic

Therefore, when the claimed invention was effectively filed, it would have been obvious to a person having ordinary skill in the art to provide for a motor driven screw/agitator, with the motor outside of the reactor, and that is magnetically coupled to the agitator inside the reactor
to provide for effective rotation of the screw/agitator while facilitating a tightly closed pressure sustaining reactor, as suggested by Ahring.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McNeff et al. (US2014011595) in view of Hiraki et al. (JP2004313936), further in view of McCabe (US5289640) (of record).
Regarding claim 11, McNeff and Hiraki combined discloses the apparatus	according to claim 1, where the at least one transport screw in the reactor comprises two transport screws (multiple transport screws are disclosed in Hiraki) except with opposite helicity.  
	McCabe discloses a pressurized heated device for treating a fluid comprising organic material (Abstract; col. 1 lines 10-20).  McCabe suggests providing two screws conveyors in the treatment unit having opposite helicity (col. 10 lines 53-60; Fig. 2, refs 28 and 30).  McCabe suggests providing for such arrangement to provide for a single screw rotation motor powering both screws by rotating them in opposite directions and to provide for cooperation between the screws for providing fluid in a single direction and in a non-interfering interleaved fashion (col. 4 lines 26-49; and col. 10 lines 50-60; Fig. 3, screw flights overlap).
.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McNeff et al. (US2014011595) in view of Hiraki et al. (JP2004313936), further in view of Nauflett et al. (US5461648) (of record).
Regarding claims 13 and 21, McNeff and Hiraki combined discloses the apparatus according to claim 1, except comprising a solids trap, the at least one transport screw in the reactor extending through or over the solids trap.
Nauflett et al. (Nauflett) discloses a supercritical oxidation reactor, which uses a screw
located in a tube as a reactor (Abstract, Fig. 2).  Nauflett also suggests providing the screw over a solids trap so that solids one can remove waste product from the reactor (Nauflett, col. 4, lines 45-57; Figs. 1-2, refs. 80, 180).
It would have been obvious to a person having ordinary skill at the time of the effective filing of the claimed invention to provide for a solids trap under the screw of the reactor to facilitate removing solids waste products from the reactor as suggested by Nauflett.
Additional Disclosure Included: Claim 21: Claim 21 is an independent apparatus claim but includes many of the same major elements recited in claims 1. 13 and 14.  As such, in the 
Therefore, regarding claim 21, McNeff, Hiraki and Nauflett combined discloses an apparatus for processing a slurry containing organic components having a water content of at least 50% (claim 1 analysis), comprising: 
a heat exchanger to bring the water in the slurry in a supercritical state (claim 1 analysis); 
a reactor configured to receive the slurry in the supercritical state and to convert at least a part of the organic components in the slurry, wherein the reactor comprises one or more pipes (claim 1 analysis); 
a solids trap (claim 13 analysis); and
at least one transport screw being accommodated in at least one pipe of the reactor, wherein the at least one transport screw has an open center for the flow of water that extends through or over the solids trap (claims 1 and 13 analyses).
Response to Arguments
	Applicant’s arguments filed 10-11-2021 have been fully considered but they are not persuasive.  Some arguments may be moot in view of the modified rejections.
	With regard to Applicant’s assertion that Hiraki’s preheater is not configured for receiving unheated slurry, this is a functional aspect of the apparatus claims.  The structure of the preheater will not change whether it receives heated or unheated slurry.  This is also true with respect to the notion of converting organic components.  That is, as presently recited, there is no specific structure associated with the functions.  Thus, Examiner disagrees that Haraki fails to disclose a reactor comprising one or more pipes.  In any case, Examiner applies McNeff rather than Hiraki for the initial concept of a reactor.

.
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/